EXHIBIT I
BROWN GAVALAS & FROMM LLP
Attorneys for Non-Party AMERICAN STEAMSHIP OWNERS
MUTUAL PROTECTION AND INDEMNITY ASSOCIATION, INC.
555 Fifth Avenue
New York, New York 10017
Tel: (212) 983-8500

  UNITED STATES DISTRICT COURT
  DISTRICT OF OREGON
  --------------------------------------------------------X
  PACIFIC GULF SHIPPING CO.,
                                                              3:18-cv-02076-MO
                          Plaintiff,

  v.

  ADAMASTOS SHIPPING &
  TRADING S.A., et al.

                          Defendants.
  --------------------------------------------------------X

              RESPONSE TO THE SUBPOENA DATED DECEMBER 17, 2018
                   TO PRODUCE DOCUMENTS, INFORMATION,
               OR OBJECTS OR TO PERMIT INSPECTION OF PREMISES
                              IN A CIVIL ACTION

        Non-Party, AMERICAN STEAMSHIP OWNERS MUTUAL PROTECTION AND

INDEMNITY ASSOCIATION, INC. (the “American Club”), pursuant to Rule 45 of the Federal

Rules of Civil Procedure, hereby responds to the Subpoena To Produce Documents, Information,

Or Objects Or To Permit Inspection Of Premises In A Civil Action dated December 17, 2018

(“Subpoena”), and directed to the American Club in the above-referenced action, as follows:

                                       GENERAL OBJECTIONS

        1.      The American Club objects to the Subpoena and the document requests contained

therein to the extent that they purport to impose requirements beyond those set forth in the

Federal Rules of Civil Procedure (“FRCP”) and any other applicable rule, statute or order.
       2.      The American Club objects to the Subpoena and the document requests contained

therein to the extent that they seek documents that are unduly burdensome to obtain, including

requests for identification of “all” documents when all relevant facts can be obtained from fewer

than “all” documents.

       3.      The American Club objects to the requests to the Subpoena and the document

requests contained therein to the extent that they are overly broad, impose extreme hardship, or

would result in the expenditure of unnecessary time and resources.

       4.      The American Club objects to the Subpoena and the document requests contained

therein to the extent that they are vague and/or ambiguous, seek information for an improper

purpose and to the extent they seek information that is duplicative.

       5.      The American Club objects to the Subpoena and the document requests contained

therein to the extent that they seek documents and information that is not relevant to the issues

in the underlying litigation.

       6.      The American Club objects to the Subpoena and the document requests contained

therein to the extent that they seek information protected from disclosure by the attorney-client

privilege, the attorney work product doctrine, the common interest privilege, or any other

applicable rule, doctrine, privilege, or immunity or protection from discovery, whether based

upon statute or common law. The American Club will not disclose such information or produce

such documents, and any production of any documents or information protected by any

privilege, rule, doctrine, or immunity (whether based upon statute or common law) is inadvertent

and shall not be deemed a waiver of any such privilege, rule, doctrine, or immunity. The

American Club reserves all rights to demand the return of any document and all copies thereof

that are protected by a privilege, rule, doctrine, or immunity.



                                                  2
        7.      The American Club objects to the Subpoena and the document requests contained

therein to the extent that they seek documents that contain private, confidential, proprietary,

financial, and/or commercial information relating to the American Club and its members.

        8.      The American Club objects to the Subpoena and the document requests contained

therein to the extent they are not reasonably limited in scope or time frame.

        9.      The American Club objects to the Subpoena and the document requests contained

therein to the extent that they purport to require the American Club to perform anything more

than a reasonable and diligent search for documents where responsive documents reasonably

would be expected to be found.

        10.     The American Club expressly reserves the right to revise, amend, supplement, or

clarify any of the objections set forth herein.

        11.     Notwithstanding the objections set forth herein, the American Club will produce

certain non-privileged documents in its possession in response to the Subpoena that have been

located after diligent search and have been reviewed.

        12.     These general objections shall be deemed to be continuing throughout the

responses to specific document requests and fully incorporated by reference, even when not

referred to in the specific request.

        13.     Any and all documents produced by the American Club in response to the

Subpoena is subject to the terms and conditions of the Stipulated Protective Order entered in this

action [Dkt. 40] by Judge Michael W. Mosman on December 17, 2018, including, but not limited

to, Paragraph 3 of the Stipulated Protective Order, which provides:

                The parties, and third parties subpoenaed by one of the parties, may designate as
                “Confidential” or “Attorneys’ Eyes Only” documents, testimony, written
                responses, or other materials produced in this case if they contain information that
                the producing party has a good faith basis for asserting is confidential under the

                                                  3
               applicable legal standards. The party shall designate each page of the document
               with a stamp identifying it as “Confidential” or “Attorneys’ Eyes Only,” if practical
               to do so. (emphasis added)

       14.     The American Club expressly reserves all rights to file a motion to quash the

Subpoena and/or a motion for a protective order based upon any of the foregoing grounds or

otherwise and any and all documents produced by the American Club in response to the

Subpoena is without prejudice thereto and to the Motion to Modify the Subpoena and for a

Protective Order filed by the American Club in the United States District Court for the Eastern

District of New York, Case No. 1:18-mc-03457-KAM-SJB [Dkt. 17] on February 8, 2019.

                        SPECIFIC RESPONSES AND OBJECTIONS

Request No. 1:

        Any and all documents, materials, and items maintained in your file and records for the
vessel the M/V ADAMASTOS.

Response No. 1:

       The American Club objects to Request No. 1 on the grounds that it is overly broad,

unduly burdensome, vague, ambiguous, not limited to a reasonable period of time and the term

“your file” is not defined by the Subpoena. The American Club also objects to this request as it

seeks communications, information and/or documents which are protected by the attorney-client

privilege, the work product doctrine, and are materials prepared in anticipation of litigation and

are otherwise privileged or are proprietary business information. Subject to and without waiving

the foregoing specific and general objections and privileges, responsive, non-privileged

documents are produced herewith bearing Bates Numbers AC000001 – AC000136 and

additional responsive, non-privileged documents, if any, will be produced as expeditiously as

possible.




                                                 4
Request No. 2:

       All billing records You issued with respect the Certificates of Entry for the
M/VADAMASTOS, including but not limited to invoices for Protection & Indemnity Insurance;
Freight, Demurrage & Defense Insurance; and any other policies and/or applicable riders.

Response No. 2:

        The American Club objects to Request No. 2 on the grounds that it is overly broad,

unduly burdensome, vague, not limited to a reasonable period of time and ambiguous. The

American Club also objects to this request to the extent it seeks proprietary and confidential

business information. Subject to and without waiving the foregoing specific and general

objections and privileges, responsive, non-privileged documents, if any, will be produced.

Request No. 3:

       All documents, materials, and/or records evincing payment of the annual premiums for
the M/V ADAMASTOS including but not limited to documents demonstrating the originating
bank account information, copies of cancelled checks, wire fund transfer details, and/or any
other payment records.

Response No. 3:

       The American Club objects to Request No. 3 on the grounds that it is overly broad,

unduly burdensome, vague, not limited to a reasonable period of time and ambiguous. The

American Club also objects to this request to the extent it seeks proprietary and confidential

business information. Subject to and without waiving the foregoing specific and general

objections and privileges, responsive, non-privileged documents, if any, will be produced.

Request No. 4:

       Any and all correspondence and/or communications to, from, by and/or among The
American Club, Blue Wall, Phoenix, Adamastos Shipping, and/or any other person or
organization concerning and/or related to:

          A)      The entry of the M/V ADAMASTOS;

                                                 5
          B)      Payments of the annual premiums for the M/V ADAMASTOS;

          C)      Claims submitted on behalf of the M/V ADAMASTOS;

          D)      Denial of any claims submitted on behalf of the M/V ADAMASTOS by The
                  American Club;

          E)       The detention and ultimate abandonment of the M/V ADAMASTOS in Brazil
                  during the period of July 31, 2014 to June 30, 2015.

Response No. 4:

       The American Club objects to Request No. 4 on the grounds that it is overly broad,

unduly burdensome and not limited to a reasonable period of time. The American Club also

objects to this request as it seeks communications, information and/or documents which are

protected by the attorney-client privilege, the work product doctrine, and are materials prepared

in anticipation of litigation and are otherwise privileged or are proprietary business information.

The American Club also objects to this request to the extent it seeks proprietary and confidential

business information. Subject to and without waiving the foregoing specific and general

objections and privileges, responsive, non-privileged documents are produced herewith bearing

Bates Numbers AC000001 – AC000136 and additional responsive, non-privileged documents, if

any, will be produced as expeditiously as possible.

Request No. 5:

       The Claim File for any claim(s) submitted by Adamastos Shipping, Phoenix, Blue Wall,
and/or any other person or organization for and on behalf of the M/V ADAMASTOS during the
period of January l, 2013 to present.

Response No. 5:

       The American Club objects to Request No. 5 on the grounds that it is overly broad,

unduly burdensome, not limited to a reasonable period of time and the term “Claim File” is not

defined by the Subpoena. The American Club also objects to this request as it seeks

                                                 6
communications, information and/or documents which are protected by the attorney-client

privilege, the work product doctrine, and are materials prepared in anticipation of litigation and

are otherwise privileged or are proprietary business information. Subject to and without waiving

the foregoing specific and general objections and privileges, responsive, non-privileged

documents are produced herewith bearing Bates Numbers AC000001 – AC000136 and

additional responsive, non-privileged documents, if any, will be produced as expeditiously as

possible.

Request No. 6:

        Any and all documents, materials, and items maintained in your file and records for the
vessel the M/V VIGOROUS.

Response No. 6:

       The American Club objects to Request No. 6 on the grounds that it is overly broad,

unduly burdensome, vague, ambiguous, not limited to a reasonable period of time and the term

“your file” is not defined by the Subpoena. The American Club also objects to this request as it

seeks communications, information and/or documents which are protected by the attorney-client

privilege, the work product doctrine, and are materials prepared in anticipation of litigation and

are otherwise privileged or are proprietary business information.   Subject to and without

waiving the foregoing specific and general objections and privileges, responsive, non-privileged

documents are produced herewith bearing Bates Numbers AC000137 – AC003194 and

additional responsive, non-privileged documents, if any, will be produced as expeditiously as

possible.

Request No. 7:

       All billing records You issued with respect the Certificates of Entry for the M/V
VIGOROUS, including but not limited to invoices for Protection & Indemnity Insurance;
Freight, Demurrage & Defense Insurance; and any other policies and/or applicable riders.

                                                 7
Response No. 7:

       The American Club objects to Request No. 7 on the grounds that it is overly broad,

unduly burdensome, vague, not limited to a reasonable period of time and ambiguous. The

American Club also objects to this request to the extent it seeks proprietary and confidential

business information. Subject to and without waiving the foregoing specific and general

objections and privileges, responsive, non-privileged documents, if any, will be produced.

Request No. 8:

       All documents, materials, and/or records evincing payment of the annual premiums for
the M/V VIGOROUS including but not limited to documents demonstrating the originating bank
account information, copies of cancelled checks, wire fund transfer details, and/or any other
payment records.

Response No. 8:

       The American Club objects to Request No. 8 on the grounds that it is overly broad,

unduly burdensome, vague, ambiguous, seeks documents that are not in the possession, custody,

or control of the American Club and seeks to impose an obligation on the American Club to

provide documents on behalf of an entity other than the American Club. The American Club

also objects to this request as it seeks communications, information and/or documents which are

protected by the attorney-client privilege, the work product doctrine, and are materials prepared

in anticipation of litigation and are otherwise privileged or are proprietary business information.

The American Club also objects to this request to the extent it seeks proprietary and confidential

business information. Subject to and without waiving the foregoing specific and general

objections and privileges, responsive, non-privileged documents, if any, will be produced.

Request No. 9:

       Any and all correspondence and/or communications to, from, by and/or among The
American Club, Blue Wall, Phoenix, Vigorous Shipping, and/or any other person or organization
concerning and/or related to:

                                                 8
       A)      The entry of the M/V VIGOROUS;

       B)      Payments of the annual premiums for the M/V VIGOROUS;

       C)      Claims submitted on behalf of the M/V VIGOROUS;

       D)      Denial of any claims submitted on behalf of the M/V VIGOROUS by The
               American Club;

Response No. 9:

       The American Club objects to Request No. on the grounds that it is overly broad, unduly

burdensome, not limited to a reasonable period of time and the term “Claim File” is not defined

by the Subpoena. The American Club also objects to this request as it seeks communications,

information and/or documents which are protected by the attorney-client privilege, the work

product doctrine, and are materials prepared in anticipation of litigation and are otherwise

privileged or are proprietary business information. The American Club also objects to this

request to the extent it seeks proprietary and confidential business information. Subject to and

without waiving the foregoing specific and general objections and privileges, responsive, non-

privileged documents are produced herewith bearing Bates Numbers AC000137 – AC003194

and additional responsive, non-privileged documents, if any, will be produced as expeditiously

as possible.

Request No. 10:

       The Claim File for any claim(s) submitted by Vigorous Shipping, Phoenix, Blue Wall,
and/or any other person or organization for and on behalf of the M/V VIGOROUS during the
period of January 1, 2014 to present.

Response No. 10:

       The American Club objects to Request No. 10 on the grounds that it is overly broad,

unduly burdensome, not limited to a reasonable period of time and the term “Claim File” is not



                                                 9
defined by the Subpoena. The American Club also objects to this request as it seeks

communications, information and/or documents which are protected by the attorney-client

privilege, the work product doctrine, and are materials prepared in anticipation of litigation and

are otherwise privileged or are proprietary business information. . Subject to and without

waiving the foregoing specific and general objections and privileges, responsive, non-privileged

documents are produced herewith bearing Bates Numbers AC000137 – AC003194 and

additional responsive, non-privileged documents, if any, will be produced as expeditiously as

possible.

Request No. 11:

      Any and all documents, materials, and items which shows the board members for The
American Club for the years 2014, 2015, 2016, 2017, and 2018.

Response No. 11:

       The American Club objects to Request No. 11 on the grounds that it is overly broad,

unduly burdensome, not limited to a reasonable period of time. The American Club also objects

to this request as it seeks communications, information and/or documents which are protected by

the attorney-client privilege, the work product doctrine, and are materials prepared in

anticipation of litigation and are otherwise privileged or are proprietary business information.

Subject to and without waiving the foregoing specific and general objections and privileges,

responsive, non-privileged documents, the board members of the American Club are set forth on

the American Club’s website at the following website addresses:

       https://www.american-club.com/page/board-of-directors

       https://www.american-club.com/files/files/1819.pdf

       https://www.american-club.com/files/files/1718.pdf

       https://www.american-club.com/files/files/1617.pdf

                                                10
       https://www.american-club.com/files/files/1516.pdf

       https://www.american-club.com/files/files/1415.pdf

       PLEASE TAKE NOTICE that the American Club hereby reserves the right to amend

and/or supplement this Response to the Subpoena at any time.

Dated: New York, New York
       February 15, 2019

                                                  BROWN GAVALAS & FROMM LLP
                                                  Attorneys for Non-Party
                                                  AMERICAN STEAMSHIP OWNERS
                                                  MUTUAL PROTECTION AND
                                                  INDEMNITY ASSOCIATION, INC.



                                                  s/ David H. Fromm
                                                  David H. Fromm (DF-9334)
                                                  dfromm@browngavalas.com
                                                  Peter Skoufalos (PS-0105)
                                                  pskoufalos@browngavalas.com
                                                  Michael P. Naughton (MN-6870)
                                                  mpn@browngavalas.com
                                                  555 Fifth Avenue
                                                  New York, New York 10017
                                                  Tel: (212) 983-8500
                                                  Fax: (212) 983-5946


TO:    Chalos & Co., P.C.
       55 Hamilton Avenue
       Oyster Bay, NY 11771
       Attn: Briton P. Sparkman, Esq
              George M. Chalos, Esq.

       Blank Rome LLP
       717 Texas Avenue,| Suite 1400
       Houston, TX 77002
       Attn: Keith B. Letourneau, Esq




                                             11
BROWN GAVALAS & FROMM LLP
Attorneys for Non-Party AMERICAN STEAMSHIP OWNERS
MUTUAL PROTECTION AND INDEMNITY ASSOCIATION, INC.
555 Fifth Avenue
New York, New York 10017
Tel: (212) 983-8500

  UNITED STATES DISTRICT COURT
  DISTRICT OF OREGON
  --------------------------------------------------------X
  PACIFIC GULF SHIPPING CO.,
                                                              3:18-cv-02076-MO
                          Plaintiff,

  v.

  ADAMASTOS SHIPPING &
  TRADING S.A., et al.

                          Defendants.
  --------------------------------------------------------X

  FIRST AMENDED RESPONSE TO THE SUBPOENA DATED DECEMBER 17, 2018
              TO PRODUCE DOCUMENTS, INFORMATION,
          OR OBJECTS OR TO PERMIT INSPECTION OF PREMISES
                         IN A CIVIL ACTION

        Non-Party, AMERICAN STEAMSHIP OWNERS MUTUAL PROTECTION AND

INDEMNITY ASSOCIATION, INC. (the “American Club”), pursuant to Rule 45 of the Federal

Rules of Civil Procedure, hereby responds to the Subpoena To Produce Documents, Information,

Or Objects Or To Permit Inspection Of Premises In A Civil Action dated December 17, 2018

(“Subpoena”), and directed to the American Club in the above-referenced action, as follows:

                                       GENERAL OBJECTIONS

        1.      The American Club objects to the Subpoena and the document requests contained

therein to the extent that they purport to impose requirements beyond those set forth in the

Federal Rules of Civil Procedure (“FRCP”) and any other applicable rule, statute or order.
       2.      The American Club objects to the Subpoena and the document requests contained

therein to the extent that they seek documents that are unduly burdensome to obtain, including

requests for identification of “all” documents when all relevant facts can be obtained from fewer

than “all” documents.

       3.      The American Club objects to the requests to the Subpoena and the document

requests contained therein to the extent that they are overly broad, impose extreme hardship, or

would result in the expenditure of unnecessary time and resources.

       4.      The American Club objects to the Subpoena and the document requests contained

therein to the extent that they are vague and/or ambiguous, seek information for an improper

purpose and to the extent they seek information that is duplicative.

       5.      The American Club objects to the Subpoena and the document requests contained

therein to the extent that they seek documents and information that is not relevant to the issues

in the underlying litigation.

       6.      The American Club objects to the Subpoena and the document requests contained

therein to the extent that they seek information protected from disclosure by the attorney-client

privilege, the attorney work product doctrine, the common interest privilege, or any other

applicable rule, doctrine, privilege, or immunity or protection from discovery, whether based

upon statute or common law. The American Club will not disclose such information or produce

such documents, and any production of any documents or information protected by any

privilege, rule, doctrine, or immunity (whether based upon statute or common law) is inadvertent

and shall not be deemed a waiver of any such privilege, rule, doctrine, or immunity. The

American Club reserves all rights to demand the return of any document and all copies thereof

that are protected by a privilege, rule, doctrine, or immunity.



                                                  2
        7.      The American Club objects to the Subpoena and the document requests contained

therein to the extent that they seek documents that contain private, confidential, proprietary,

financial, and/or commercial information relating to the American Club and its members.

        8.      The American Club objects to the Subpoena and the document requests contained

therein to the extent they are not reasonably limited in scope or time frame.

        9.      The American Club objects to the Subpoena and the document requests contained

therein to the extent that they purport to require the American Club to perform anything more

than a reasonable and diligent search for documents where responsive documents reasonably

would be expected to be found.

        10.     The American Club expressly reserves the right to revise, amend, supplement, or

clarify any of the objections set forth herein.

        11.     Notwithstanding the objections set forth herein, the American Club will produce

certain non-privileged documents in its possession in response to the Subpoena that have been

located after diligent search and have been reviewed.

        12.     These general objections shall be deemed to be continuing throughout the

responses to specific document requests and fully incorporated by reference, even when not

referred to in the specific request.

        13.     Any and all documents produced by the American Club in response to the

Subpoena is subject to the terms and conditions of the Stipulated Protective Order entered in this

action [Dkt. 40] by Judge Michael W. Mosman on December 17, 2018, including, but not limited

to, Paragraph 3 of the Stipulated Protective Order, which provides:

                The parties, and third parties subpoenaed by one of the parties, may designate as
                “Confidential” or “Attorneys’ Eyes Only” documents, testimony, written
                responses, or other materials produced in this case if they contain information that
                the producing party has a good faith basis for asserting is confidential under the

                                                  3
               applicable legal standards. The party shall designate each page of the document
               with a stamp identifying it as “Confidential” or “Attorneys’ Eyes Only,” if practical
               to do so. (emphasis added)

       14.     The American Club expressly reserves all rights to file a motion to quash the

Subpoena and/or a motion for a protective order based upon any of the foregoing grounds or

otherwise and any and all documents produced by the American Club in response to the

Subpoena is without prejudice thereto.

                        SPECIFIC RESPONSES AND OBJECTIONS

Request No. 1:

        Any and all documents, materials, and items maintained in your file and records for the
vessel the M/V ADAMASTOS.

Response No. 1:

       The American Club objects to Request No. 1 on the grounds that it is overly broad,

unduly burdensome, vague, ambiguous, not limited to a reasonable period of time and the term

“your file” is not defined by the Subpoena. The American Club also objects to this request as it

seeks communications, information and/or documents which are protected by the attorney-client

privilege, the work product doctrine, and are materials prepared in anticipation of litigation and

are otherwise privileged or are proprietary business information. Subject to and without waiving

the foregoing specific and general objections and privileges, responsive, non-privileged

documents are produced herewith bearing Bates Numbers AC000001 – AC000136 and

additional responsive, non-privileged documents, if any, will be produced as expeditiously as

possible.

Request No. 2:

       All billing records You issued with respect the Certificates of Entry for the
M/VADAMASTOS, including but not limited to invoices for Protection & Indemnity Insurance;
Freight, Demurrage & Defense Insurance; and any other policies and/or applicable riders.

                                                 4
Response No. 2:

        The American Club objects to Request No. 2 on the grounds that it is overly broad,

unduly burdensome, vague, not limited to a reasonable period of time and ambiguous. The

American Club also objects to this request to the extent it seeks proprietary and confidential

business information. Subject to and without waiving the foregoing specific and general

objections and privileges, responsive, non-privileged documents, if any, will be produced.

Request No. 3:

       All documents, materials, and/or records evincing payment of the annual premiums for
the M/V ADAMASTOS including but not limited to documents demonstrating the originating
bank account information, copies of cancelled checks, wire fund transfer details, and/or any
other payment records.

Response No. 3:

       The American Club objects to Request No. 3 on the grounds that it is overly broad,

unduly burdensome, vague, not limited to a reasonable period of time and ambiguous. The

American Club also objects to this request to the extent it seeks proprietary and confidential

business information. Subject to and without waiving the foregoing specific and general

objections and privileges, responsive, non-privileged documents, if any, will be produced.

Request No. 4:

       Any and all correspondence and/or communications to, from, by and/or among The
American Club, Blue Wall, Phoenix, Adamastos Shipping, and/or any other person or
organization concerning and/or related to:

          A)      The entry of the M/V ADAMASTOS;

          B)      Payments of the annual premiums for the M/V ADAMASTOS;

          C)      Claims submitted on behalf of the M/V ADAMASTOS;

          D)      Denial of any claims submitted on behalf of the M/V ADAMASTOS by The
                  American Club;

                                                 5
          E)       The detention and ultimate abandonment of the M/V ADAMASTOS in Brazil
                  during the period of July 31, 2014 to June 30, 2015.

Response No. 4:

       The American Club objects to Request No. 4 on the grounds that it is overly broad,

unduly burdensome and not limited to a reasonable period of time. The American Club also

objects to this request as it seeks communications, information and/or documents which are

protected by the attorney-client privilege, the work product doctrine, and are materials prepared

in anticipation of litigation and are otherwise privileged or are proprietary business information.

The American Club also objects to this request to the extent it seeks proprietary and confidential

business information. Subject to and without waiving the foregoing specific and general

objections and privileges, responsive, non-privileged documents are produced herewith bearing

Bates Numbers AC000001 – AC000136 and additional responsive, non-privileged documents, if

any, will be produced as expeditiously as possible.

Request No. 5:

       The Claim File for any claim(s) submitted by Adamastos Shipping, Phoenix, Blue Wall,
and/or any other person or organization for and on behalf of the M/V ADAMASTOS during the
period of January l, 2013 to present.

Response No. 5:

       The American Club objects to Request No. 5 on the grounds that it is overly broad,

unduly burdensome, not limited to a reasonable period of time and the term “Claim File” is not

defined by the Subpoena. The American Club also objects to this request as it seeks

communications, information and/or documents which are protected by the attorney-client

privilege, the work product doctrine, and are materials prepared in anticipation of litigation and

are otherwise privileged or are proprietary business information. Subject to and without waiving



                                                 6
the foregoing specific and general objections and privileges, responsive, non-privileged

documents are produced herewith bearing Bates Numbers AC000001 – AC000136 and

additional responsive, non-privileged documents, if any, will be produced as expeditiously as

possible.

Request No. 6:

        Any and all documents, materials, and items maintained in your file and records for the
vessel the M/V VIGOROUS.

Response No. 6:

       The American Club objects to Request No. 6 on the grounds that it is overly broad,

unduly burdensome, vague, ambiguous, not limited to a reasonable period of time and the term

“your file” is not defined by the Subpoena. The American Club also objects to this request as it

seeks communications, information and/or documents which are protected by the attorney-client

privilege, the work product doctrine, and are materials prepared in anticipation of litigation and

are otherwise privileged or are proprietary business information.   Subject to and without

waiving the foregoing specific and general objections and privileges, responsive, non-privileged

documents are produced herewith bearing Bates Numbers AC000137 – AC007135 and

additional responsive, non-privileged documents, if any, will be produced as expeditiously as

possible.

Request No. 7:

       All billing records You issued with respect the Certificates of Entry for the M/V
VIGOROUS, including but not limited to invoices for Protection & Indemnity Insurance;
Freight, Demurrage & Defense Insurance; and any other policies and/or applicable riders.

Response No. 7:

       The American Club objects to Request No. 7 on the grounds that it is overly broad,

unduly burdensome, vague, not limited to a reasonable period of time and ambiguous. The

                                                 7
American Club also objects to this request to the extent it seeks proprietary and confidential

business information. Subject to and without waiving the foregoing specific and general

objections and privileges, responsive, non-privileged documents, if any, will be produced.

Request No. 8:

       All documents, materials, and/or records evincing payment of the annual premiums for
the M/V VIGOROUS including but not limited to documents demonstrating the originating bank
account information, copies of cancelled checks, wire fund transfer details, and/or any other
payment records.

Response No. 8:

       The American Club objects to Request No. 8 on the grounds that it is overly broad,

unduly burdensome, vague, ambiguous, seeks documents that are not in the possession, custody,

or control of the American Club and seeks to impose an obligation on the American Club to

provide documents on behalf of an entity other than the American Club. The American Club

also objects to this request as it seeks communications, information and/or documents which are

protected by the attorney-client privilege, the work product doctrine, and are materials prepared

in anticipation of litigation and are otherwise privileged or are proprietary business information.

The American Club also objects to this request to the extent it seeks proprietary and confidential

business information. Subject to and without waiving the foregoing specific and general

objections and privileges, responsive, non-privileged documents, if any, will be produced.

Request No. 9:

       Any and all correspondence and/or communications to, from, by and/or among The
American Club, Blue Wall, Phoenix, Vigorous Shipping, and/or any other person or organization
concerning and/or related to:

       A)      The entry of the M/V VIGOROUS;

       B)      Payments of the annual premiums for the M/V VIGOROUS;

       C)      Claims submitted on behalf of the M/V VIGOROUS;

                                                 8
       D)      Denial of any claims submitted on behalf of the M/V VIGOROUS by The
               American Club;

Response No. 9:

       The American Club objects to Request No. on the grounds that it is overly broad, unduly

burdensome, not limited to a reasonable period of time and the term “Claim File” is not defined

by the Subpoena. The American Club also objects to this request as it seeks communications,

information and/or documents which are protected by the attorney-client privilege, the work

product doctrine, and are materials prepared in anticipation of litigation and are otherwise

privileged or are proprietary business information. The American Club also objects to this

request to the extent it seeks proprietary and confidential business information. Subject to and

without waiving the foregoing specific and general objections and privileges, responsive, non-

privileged documents are produced herewith bearing Bates Numbers AC000137 – AC007135

and additional responsive, non-privileged documents, if any, will be produced as expeditiously

as possible.

Request No. 10:

       The Claim File for any claim(s) submitted by Vigorous Shipping, Phoenix, Blue Wall,
and/or any other person or organization for and on behalf of the M/V VIGOROUS during the
period of January 1, 2014 to present.

Response No. 10:

       The American Club objects to Request No. 10 on the grounds that it is overly broad,

unduly burdensome, not limited to a reasonable period of time and the term “Claim File” is not

defined by the Subpoena. The American Club also objects to this request as it seeks

communications, information and/or documents which are protected by the attorney-client

privilege, the work product doctrine, and are materials prepared in anticipation of litigation and



                                                 9
are otherwise privileged or are proprietary business information. Subject to and without waiving

the foregoing specific and general objections and privileges, responsive, non-privileged

documents are produced herewith bearing Bates Numbers AC000137 – AC007135 and

additional responsive, non-privileged documents, if any, will be produced as expeditiously as

possible.

Request No. 11:

      Any and all documents, materials, and items which shows the board members for The
American Club for the years 2014, 2015, 2016, 2017, and 2018.

Response No. 11:

       The American Club objects to Request No. 11 on the grounds that it is overly broad,

unduly burdensome, not limited to a reasonable period of time. The American Club also objects

to this request as it seeks communications, information and/or documents which are protected by

the attorney-client privilege, the work product doctrine, and are materials prepared in

anticipation of litigation and are otherwise privileged or are proprietary business information.

Subject to and without waiving the foregoing specific and general objections and privileges,

responsive, non-privileged documents, the board members of the American Club are set forth on

the American Club’s website at the following website addresses:

       https://www.american-club.com/page/board-of-directors

       https://www.american-club.com/files/files/1819.pdf

       https://www.american-club.com/files/files/1718.pdf

       https://www.american-club.com/files/files/1617.pdf

       https://www.american-club.com/files/files/1516.pdf

       https://www.american-club.com/files/files/1415.pdf




                                                10
       PLEASE TAKE NOTICE that the American Club hereby reserves the right to amend

and/or supplement this Response to the Subpoena at any time.

Dated: New York, New York
       February 19, 2019

                                                  BROWN GAVALAS & FROMM LLP
                                                  Attorneys for Non-Party
                                                  AMERICAN STEAMSHIP OWNERS
                                                  MUTUAL PROTECTION AND
                                                  INDEMNITY ASSOCIATION, INC.



                                                  s/ David H. Fromm
                                                  David H. Fromm (DF-9334)
                                                  dfromm@browngavalas.com
                                                  Peter Skoufalos (PS-0105)
                                                  pskoufalos@browngavalas.com
                                                  Michael P. Naughton (MN-6870)
                                                  mpn@browngavalas.com
                                                  555 Fifth Avenue
                                                  New York, New York 10017
                                                  Tel: (212) 983-8500
                                                  Fax: (212) 983-5946


TO:    Chalos & Co., P.C.
       55 Hamilton Avenue
       Oyster Bay, NY 11771
       Attn: Briton P. Sparkman, Esq
              George M. Chalos, Esq.

       Blank Rome LLP
       717 Texas Avenue,| Suite 1400
       Houston, TX 77002
       Attn: Keith B. Letourneau, Esq




                                             11
BROWN GAVALAS & FROMM LLP
Attorneys for Non-Party AMERICAN STEAMSHIP OWNERS
MUTUAL PROTECTION AND INDEMNITY ASSOCIATION, INC.
555 Fifth Avenue
New York, New York 10017
Tel: (212) 983-8500

  UNITED STATES DISTRICT COURT
  DISTRICT OF OREGON
  --------------------------------------------------------X
  PACIFIC GULF SHIPPING CO.,
                                                              3:18-cv-02076-MO
                          Plaintiff,

  v.

  ADAMASTOS SHIPPING &
  TRADING S.A., et al.

                          Defendants.
  --------------------------------------------------------X

SECOND AMENDED RESPONSE TO THE SUBPOENA DATED DECEMBER 17, 2018
            TO PRODUCE DOCUMENTS, INFORMATION,
        OR OBJECTS OR TO PERMIT INSPECTION OF PREMISES
                       IN A CIVIL ACTION

        Non-Party, AMERICAN STEAMSHIP OWNERS MUTUAL PROTECTION AND

INDEMNITY ASSOCIATION, INC. (the “American Club”), pursuant to Rule 45 of the Federal

Rules of Civil Procedure, hereby responds to the Subpoena To Produce Documents, Information,

Or Objects Or To Permit Inspection Of Premises In A Civil Action dated December 17, 2018

(“Subpoena”), and directed to the American Club in the above-referenced action, as follows:

                                       GENERAL OBJECTIONS

        1.      The American Club objects to the Subpoena and the document requests contained

therein to the extent that they purport to impose requirements beyond those set forth in the

Federal Rules of Civil Procedure (“FRCP”) and any other applicable rule, statute or order.
       2.      The American Club objects to the Subpoena and the document requests contained

therein to the extent that they seek documents that are unduly burdensome to obtain, including

requests for identification of “all” documents when all relevant facts can be obtained from fewer

than “all” documents.

       3.      The American Club objects to the requests to the Subpoena and the document

requests contained therein to the extent that they are overly broad, impose extreme hardship, or

would result in the expenditure of unnecessary time and resources.

       4.      The American Club objects to the Subpoena and the document requests contained

therein to the extent that they are vague and/or ambiguous, seek information for an improper

purpose and to the extent they seek information that is duplicative.

       5.      The American Club objects to the Subpoena and the document requests contained

therein to the extent that they seek documents and information that is not relevant to the issues

in the underlying litigation.

       6.      The American Club objects to the Subpoena and the document requests contained

therein to the extent that they seek information protected from disclosure by the attorney-client

privilege, the attorney work product doctrine, the common interest privilege, or any other

applicable rule, doctrine, privilege, or immunity or protection from discovery, whether based

upon statute or common law. The American Club will not disclose such information or produce

such documents, and any production of any documents or information protected by any

privilege, rule, doctrine, or immunity (whether based upon statute or common law) is inadvertent

and shall not be deemed a waiver of any such privilege, rule, doctrine, or immunity. The

American Club reserves all rights to demand the return of any document and all copies thereof

that are protected by a privilege, rule, doctrine, or immunity.



                                                  2
        7.      The American Club objects to the Subpoena and the document requests contained

therein to the extent that they seek documents that contain private, confidential, proprietary,

financial, and/or commercial information relating to the American Club and its members.

        8.      The American Club objects to the Subpoena and the document requests contained

therein to the extent they are not reasonably limited in scope or time frame.

        9.      The American Club objects to the Subpoena and the document requests contained

therein to the extent that they purport to require the American Club to perform anything more

than a reasonable and diligent search for documents where responsive documents reasonably

would be expected to be found.

        10.     The American Club expressly reserves the right to revise, amend, supplement, or

clarify any of the objections set forth herein.

        11.     Notwithstanding the objections set forth herein, the American Club will produce

certain non-privileged documents in its possession in response to the Subpoena that have been

located after diligent search and have been reviewed.

        12.     These general objections shall be deemed to be continuing throughout the

responses to specific document requests and fully incorporated by reference, even when not

referred to in the specific request.

        13.     Any and all documents produced by the American Club in response to the

Subpoena is subject to the terms and conditions of the Stipulated Protective Order entered in this

action [Dkt. 40] by Judge Michael W. Mosman on December 17, 2018, including, but not limited

to, Paragraph 3 of the Stipulated Protective Order, which provides:

                The parties, and third parties subpoenaed by one of the parties, may designate as
                “Confidential” or “Attorneys’ Eyes Only” documents, testimony, written
                responses, or other materials produced in this case if they contain information that
                the producing party has a good faith basis for asserting is confidential under the

                                                  3
               applicable legal standards. The party shall designate each page of the document
               with a stamp identifying it as “Confidential” or “Attorneys’ Eyes Only,” if practical
               to do so. (emphasis added)

       14.     The American Club expressly reserves all rights to file a motion to quash the

Subpoena and/or a motion for a protective order based upon any of the foregoing grounds or

otherwise and any and all documents produced by the American Club in response to the

Subpoena is without prejudice thereto.

                        SPECIFIC RESPONSES AND OBJECTIONS

Request No. 1:

        Any and all documents, materials, and items maintained in your file and records for the
vessel the M/V ADAMASTOS.

Response No. 1:

       The American Club objects to Request No. 1 on the grounds that it is overly broad,

unduly burdensome, vague, ambiguous, not limited to a reasonable period of time and the term

“your file” is not defined by the Subpoena. The American Club also objects to this request as it

seeks communications, information and/or documents which are protected by the attorney-client

privilege, the work product doctrine, and are materials prepared in anticipation of litigation and

are otherwise privileged or are proprietary business information. Subject to and without waiving

the foregoing specific and general objections and privileges, responsive, non-privileged

documents are produced herewith bearing Bates Numbers AC000001 – AC000136 and

additional responsive, non-privileged documents, if any, will be produced as expeditiously as

possible.

Request No. 2:

       All billing records You issued with respect the Certificates of Entry for the
M/VADAMASTOS, including but not limited to invoices for Protection & Indemnity Insurance;
Freight, Demurrage & Defense Insurance; and any other policies and/or applicable riders.

                                                 4
Response No. 2:

        The American Club objects to Request No. 2 on the grounds that it is overly broad,

unduly burdensome, vague, not limited to a reasonable period of time and ambiguous. The

American Club also objects to this request to the extent it seeks proprietary and confidential

business information. Subject to and without waiving the foregoing specific and general

objections and privileges, responsive, non-privileged documents, if any, will be produced.

Request No. 3:

       All documents, materials, and/or records evincing payment of the annual premiums for
the M/V ADAMASTOS including but not limited to documents demonstrating the originating
bank account information, copies of cancelled checks, wire fund transfer details, and/or any
other payment records.

Response No. 3:

       The American Club objects to Request No. 3 on the grounds that it is overly broad,

unduly burdensome, vague, not limited to a reasonable period of time and ambiguous. The

American Club also objects to this request to the extent it seeks proprietary and confidential

business information. Subject to and without waiving the foregoing specific and general

objections and privileges, responsive, non-privileged documents, if any, will be produced.

Request No. 4:

       Any and all correspondence and/or communications to, from, by and/or among The
American Club, Blue Wall, Phoenix, Adamastos Shipping, and/or any other person or
organization concerning and/or related to:

          A)      The entry of the M/V ADAMASTOS;

          B)      Payments of the annual premiums for the M/V ADAMASTOS;

          C)      Claims submitted on behalf of the M/V ADAMASTOS;

          D)      Denial of any claims submitted on behalf of the M/V ADAMASTOS by The
                  American Club;

                                                 5
          E)       The detention and ultimate abandonment of the M/V ADAMASTOS in Brazil
                  during the period of July 31, 2014 to June 30, 2015.

Response No. 4:

       The American Club objects to Request No. 4 on the grounds that it is overly broad,

unduly burdensome and not limited to a reasonable period of time. The American Club also

objects to this request as it seeks communications, information and/or documents which are

protected by the attorney-client privilege, the work product doctrine, and are materials prepared

in anticipation of litigation and are otherwise privileged or are proprietary business information.

The American Club also objects to this request to the extent it seeks proprietary and confidential

business information. Subject to and without waiving the foregoing specific and general

objections and privileges, responsive, non-privileged documents are produced herewith bearing

Bates Numbers AC000001 – AC000136 and additional responsive, non-privileged documents, if

any, will be produced as expeditiously as possible.

Request No. 5:

       The Claim File for any claim(s) submitted by Adamastos Shipping, Phoenix, Blue Wall,
and/or any other person or organization for and on behalf of the M/V ADAMASTOS during the
period of January l, 2013 to present.

Response No. 5:

       The American Club objects to Request No. 5 on the grounds that it is overly broad,

unduly burdensome, not limited to a reasonable period of time and the term “Claim File” is not

defined by the Subpoena. The American Club also objects to this request as it seeks

communications, information and/or documents which are protected by the attorney-client

privilege, the work product doctrine, and are materials prepared in anticipation of litigation and

are otherwise privileged or are proprietary business information. Subject to and without waiving



                                                 6
the foregoing specific and general objections and privileges, responsive, non-privileged

documents are produced herewith bearing Bates Numbers AC000001 – AC000136 and

additional responsive, non-privileged documents, if any, will be produced as expeditiously as

possible.

Request No. 6:

        Any and all documents, materials, and items maintained in your file and records for the
vessel the M/V VIGOROUS.

Response No. 6:

       The American Club objects to Request No. 6 on the grounds that it is overly broad,

unduly burdensome, vague, ambiguous, not limited to a reasonable period of time and the term

“your file” is not defined by the Subpoena. The American Club also objects to this request as it

seeks communications, information and/or documents which are protected by the attorney-client

privilege, the work product doctrine, and are materials prepared in anticipation of litigation and

are otherwise privileged or are proprietary business information.   Subject to and without

waiving the foregoing specific and general objections and privileges, responsive, non-privileged

documents are produced herewith bearing Bates Numbers AC000137 – AC008591 and

additional responsive, non-privileged documents, if any, will be produced as expeditiously as

possible.

Request No. 7:

       All billing records You issued with respect the Certificates of Entry for the M/V
VIGOROUS, including but not limited to invoices for Protection & Indemnity Insurance;
Freight, Demurrage & Defense Insurance; and any other policies and/or applicable riders.

Response No. 7:

       The American Club objects to Request No. 7 on the grounds that it is overly broad,

unduly burdensome, vague, not limited to a reasonable period of time and ambiguous. The

                                                 7
American Club also objects to this request to the extent it seeks proprietary and confidential

business information. Subject to and without waiving the foregoing specific and general

objections and privileges, responsive, non-privileged documents, if any, will be produced.

Request No. 8:

       All documents, materials, and/or records evincing payment of the annual premiums for
the M/V VIGOROUS including but not limited to documents demonstrating the originating bank
account information, copies of cancelled checks, wire fund transfer details, and/or any other
payment records.

Response No. 8:

       The American Club objects to Request No. 8 on the grounds that it is overly broad,

unduly burdensome, vague, ambiguous, seeks documents that are not in the possession, custody,

or control of the American Club and seeks to impose an obligation on the American Club to

provide documents on behalf of an entity other than the American Club. The American Club

also objects to this request as it seeks communications, information and/or documents which are

protected by the attorney-client privilege, the work product doctrine, and are materials prepared

in anticipation of litigation and are otherwise privileged or are proprietary business information.

The American Club also objects to this request to the extent it seeks proprietary and confidential

business information. Subject to and without waiving the foregoing specific and general

objections and privileges, responsive, non-privileged documents, if any, will be produced.

Request No. 9:

       Any and all correspondence and/or communications to, from, by and/or among The
American Club, Blue Wall, Phoenix, Vigorous Shipping, and/or any other person or organization
concerning and/or related to:

       A)      The entry of the M/V VIGOROUS;

       B)      Payments of the annual premiums for the M/V VIGOROUS;

       C)      Claims submitted on behalf of the M/V VIGOROUS;

                                                 8
       D)      Denial of any claims submitted on behalf of the M/V VIGOROUS by The
               American Club;

Response No. 9:

       The American Club objects to Request No. on the grounds that it is overly broad, unduly

burdensome, not limited to a reasonable period of time and the term “Claim File” is not defined

by the Subpoena. The American Club also objects to this request as it seeks communications,

information and/or documents which are protected by the attorney-client privilege, the work

product doctrine, and are materials prepared in anticipation of litigation and are otherwise

privileged or are proprietary business information. The American Club also objects to this

request to the extent it seeks proprietary and confidential business information. Subject to and

without waiving the foregoing specific and general objections and privileges, responsive, non-

privileged documents are produced herewith bearing Bates Numbers AC000137 – AC007135,

AC007241 – AC008591 and additional responsive, non-privileged documents, if any, will be

produced as expeditiously as possible.

Request No. 10:

       The Claim File for any claim(s) submitted by Vigorous Shipping, Phoenix, Blue Wall,
and/or any other person or organization for and on behalf of the M/V VIGOROUS during the
period of January 1, 2014 to present.

Response No. 10:

       The American Club objects to Request No. 10 on the grounds that it is overly broad,

unduly burdensome, not limited to a reasonable period of time and the term “Claim File” is not

defined by the Subpoena. The American Club also objects to this request as it seeks

communications, information and/or documents which are protected by the attorney-client

privilege, the work product doctrine, and are materials prepared in anticipation of litigation and



                                                 9
are otherwise privileged or are proprietary business information. Subject to and without waiving

the foregoing specific and general objections and privileges, responsive, non-privileged

documents are produced herewith bearing Bates Numbers AC000137 – AC007135, AC007241 –

AC008591 and additional responsive, non-privileged documents, if any, will be produced as

expeditiously as possible.

Request No. 11:

      Any and all documents, materials, and items which shows the board members for The
American Club for the years 2014, 2015, 2016, 2017, and 2018.

Response No. 11:

       The American Club objects to Request No. 11 on the grounds that it is overly broad,

unduly burdensome, not limited to a reasonable period of time. The American Club also objects

to this request as it seeks communications, information and/or documents which are protected by

the attorney-client privilege, the work product doctrine, and are materials prepared in

anticipation of litigation and are otherwise privileged or are proprietary business information.

Subject to and without waiving the foregoing specific and general objections and privileges,

responsive, non-privileged documents, the board members of the American Club are set forth on

the American Club’s website at the following website addresses:

       https://www.american-club.com/page/board-of-directors

       https://www.american-club.com/files/files/1819.pdf

       https://www.american-club.com/files/files/1718.pdf

       https://www.american-club.com/files/files/1617.pdf

       https://www.american-club.com/files/files/1516.pdf

       https://www.american-club.com/files/files/1415.pdf




                                                10
       PLEASE TAKE NOTICE that the American Club hereby reserves the right to amend

and/or supplement this Response to the Subpoena at any time.

Dated: New York, New York
       February 22, 2019

                                                  BROWN GAVALAS & FROMM LLP
                                                  Attorneys for Non-Party
                                                  AMERICAN STEAMSHIP OWNERS
                                                  MUTUAL PROTECTION AND
                                                  INDEMNITY ASSOCIATION, INC.



                                                  s/ David H. Fromm
                                                  David H. Fromm (DF-9334)
                                                  dfromm@browngavalas.com
                                                  Peter Skoufalos (PS-0105)
                                                  pskoufalos@browngavalas.com
                                                  Michael P. Naughton (MN-6870)
                                                  mpn@browngavalas.com
                                                  555 Fifth Avenue
                                                  New York, New York 10017
                                                  Tel: (212) 983-8500
                                                  Fax: (212) 983-5946


TO:    Chalos & Co., P.C.
       55 Hamilton Avenue
       Oyster Bay, NY 11771
       Attn: Briton P. Sparkman, Esq
              George M. Chalos, Esq.

       Blank Rome LLP
       717 Texas Avenue,| Suite 1400
       Houston, TX 77002
       Attn: Keith B. Letourneau, Esq




                                             11
BROWN GAVALAS & FROMM LLP
Attorneys for Non-Party AMERICAN STEAMSHIP OWNERS
MUTUAL PROTECTION AND INDEMNITY ASSOCIATION, INC.
555 Fifth Avenue
New York, New York 10017
Tel: (212) 983-8500

  UNITED STATES DISTRICT COURT
  DISTRICT OF OREGON
  --------------------------------------------------------X
  PACIFIC GULF SHIPPING CO.,
                                                              3:18-cv-02076-MO
                          Plaintiff,

  v.

  ADAMASTOS SHIPPING &
  TRADING S.A., et al.

                          Defendants.
  --------------------------------------------------------X

 THIRD AMENDED RESPONSE TO THE SUBPOENA DATED DECEMBER 17, 2018
             TO PRODUCE DOCUMENTS, INFORMATION,
         OR OBJECTS OR TO PERMIT INSPECTION OF PREMISES
                        IN A CIVIL ACTION

        Non-Party, AMERICAN STEAMSHIP OWNERS MUTUAL PROTECTION AND

INDEMNITY ASSOCIATION, INC. (the “American Club”), pursuant to Rule 45 of the Federal

Rules of Civil Procedure, hereby responds to the Subpoena To Produce Documents, Information,

Or Objects Or To Permit Inspection Of Premises In A Civil Action dated December 17, 2018

(“Subpoena”), and directed to the American Club in the above-referenced action, as follows:

                                       GENERAL OBJECTIONS

        1.      The American Club objects to the Subpoena and the document requests contained

therein to the extent that they purport to impose requirements beyond those set forth in the

Federal Rules of Civil Procedure (“FRCP”) and any other applicable rule, statute or order.
       2.      The American Club objects to the Subpoena and the document requests contained

therein to the extent that they seek documents that are unduly burdensome to obtain, including

requests for identification of “all” documents when all relevant facts can be obtained from fewer

than “all” documents.

       3.      The American Club objects to the requests to the Subpoena and the document

requests contained therein to the extent that they are overly broad, impose extreme hardship, or

would result in the expenditure of unnecessary time and resources.

       4.      The American Club objects to the Subpoena and the document requests contained

therein to the extent that they are vague and/or ambiguous, seek information for an improper

purpose and to the extent they seek information that is duplicative.

       5.      The American Club objects to the Subpoena and the document requests contained

therein to the extent that they seek documents and information that is not relevant to the issues

in the underlying litigation.

       6.      The American Club objects to the Subpoena and the document requests contained

therein to the extent that they seek information protected from disclosure by the attorney-client

privilege, the attorney work product doctrine, the common interest privilege, or any other

applicable rule, doctrine, privilege, or immunity or protection from discovery, whether based

upon statute or common law. The American Club will not disclose such information or produce

such documents, and any production of any documents or information protected by any

privilege, rule, doctrine, or immunity (whether based upon statute or common law) is inadvertent

and shall not be deemed a waiver of any such privilege, rule, doctrine, or immunity. The

American Club reserves all rights to demand the return of any document and all copies thereof

that are protected by a privilege, rule, doctrine, or immunity.



                                                  2
        7.      The American Club objects to the Subpoena and the document requests contained

therein to the extent that they seek documents that contain private, confidential, proprietary,

financial, and/or commercial information relating to the American Club and its members.

        8.      The American Club objects to the Subpoena and the document requests contained

therein to the extent they are not reasonably limited in scope or time frame.

        9.      The American Club objects to the Subpoena and the document requests contained

therein to the extent that they purport to require the American Club to perform anything more

than a reasonable and diligent search for documents where responsive documents reasonably

would be expected to be found.

        10.     The American Club expressly reserves the right to revise, amend, supplement, or

clarify any of the objections set forth herein.

        11.     Notwithstanding the objections set forth herein, the American Club will produce

certain non-privileged documents in its possession in response to the Subpoena that have been

located after diligent search and have been reviewed.

        12.     These general objections shall be deemed to be continuing throughout the

responses to specific document requests and fully incorporated by reference, even when not

referred to in the specific request.

        13.     Any and all documents produced by the American Club in response to the

Subpoena is subject to the terms and conditions of the Stipulated Protective Order entered in this

action [Dkt. 40] by Judge Michael W. Mosman on December 17, 2018, including, but not limited

to, Paragraph 3 of the Stipulated Protective Order, which provides:

                The parties, and third parties subpoenaed by one of the parties, may designate as
                “Confidential” or “Attorneys’ Eyes Only” documents, testimony, written
                responses, or other materials produced in this case if they contain information that
                the producing party has a good faith basis for asserting is confidential under the

                                                  3
               applicable legal standards. The party shall designate each page of the document
               with a stamp identifying it as “Confidential” or “Attorneys’ Eyes Only,” if practical
               to do so. (emphasis added)

       14.     The American Club expressly reserves all rights to file a motion to quash the

Subpoena and/or a motion for a protective order based upon any of the foregoing grounds or

otherwise and any and all documents produced by the American Club in response to the

Subpoena is without prejudice thereto.

                        SPECIFIC RESPONSES AND OBJECTIONS

Request No. 1:

        Any and all documents, materials, and items maintained in your file and records for the
vessel the M/V ADAMASTOS.

Response No. 1:

       The American Club objects to Request No. 1 on the grounds that it is overly broad,

unduly burdensome, vague, ambiguous, not limited to a reasonable period of time and the term

“your file” is not defined by the Subpoena. The American Club also objects to this request as it

seeks communications, information and/or documents which are protected by the attorney-client

privilege, the work product doctrine, and are materials prepared in anticipation of litigation and

are otherwise privileged or are proprietary business information. Subject to and without waiving

the foregoing specific and general objections and privileges, responsive, non-privileged

documents are produced herewith bearing Bates Numbers AC000001 – AC000136, AC008592 –

AC009077, AC009311 – AC012831 and additional responsive, non-privileged documents, if

any, will be produced as expeditiously as possible.

Request No. 2:

       All billing records You issued with respect the Certificates of Entry for the
M/VADAMASTOS, including but not limited to invoices for Protection & Indemnity Insurance;
Freight, Demurrage & Defense Insurance; and any other policies and/or applicable riders.

                                                 4
Response No. 2:

        The American Club objects to Request No. 2 on the grounds that it is overly broad,

unduly burdensome, vague, not limited to a reasonable period of time and ambiguous. The

American Club also objects to this request to the extent it seeks proprietary and confidential

business information. Subject to and without waiving the foregoing specific and general

objections and privileges, responsive, non-privileged documents are produced herewith bearing

Bates Numbers AC008592 – AC009077 and additional responsive, non-privileged documents, if

any, will be produced as expeditiously as possible.

Request No. 3:

       All documents, materials, and/or records evincing payment of the annual premiums for
the M/V ADAMASTOS including but not limited to documents demonstrating the originating
bank account information, copies of cancelled checks, wire fund transfer details, and/or any
other payment records.

Response No. 3:

       The American Club objects to Request No. 3 on the grounds that it is overly broad,

unduly burdensome, vague, not limited to a reasonable period of time and ambiguous. The

American Club also objects to this request to the extent it seeks proprietary and confidential

business information. Subject to and without waiving the foregoing specific and general

objections and privileges, responsive, non-privileged documents are produced herewith bearing

Bates Numbers AC008592 – AC009077 and additional responsive, non-privileged documents, if

any, will be produced as expeditiously as possible.

Request No. 4:

       Any and all correspondence and/or communications to, from, by and/or among The
American Club, Blue Wall, Phoenix, Adamastos Shipping, and/or any other person or
organization concerning and/or related to:



                                                 5
            A)    The entry of the M/V ADAMASTOS;

            B)    Payments of the annual premiums for the M/V ADAMASTOS;

            C)    Claims submitted on behalf of the M/V ADAMASTOS;

            D)    Denial of any claims submitted on behalf of the M/V ADAMASTOS by The
                  American Club;

            E)     The detention and ultimate abandonment of the M/V ADAMASTOS in Brazil
                  during the period of July 31, 2014 to June 30, 2015.

Response No. 4:

       The American Club objects to Request No. 4 on the grounds that it is overly broad,

unduly burdensome and not limited to a reasonable period of time. The American Club also

objects to this request as it seeks communications, information and/or documents which are

protected by the attorney-client privilege, the work product doctrine, and are materials prepared

in anticipation of litigation and are otherwise privileged or are proprietary business information.

The American Club also objects to this request to the extent it seeks proprietary and confidential

business information. Subject to and without waiving the foregoing specific and general

objections and privileges, responsive, non-privileged documents are produced herewith bearing

Bates Numbers AC000001 – AC000136, AC008592 – AC009077, AC009311 – AC012831 and

additional responsive, non-privileged documents, if any, will be produced as expeditiously as

possible.

Request No. 5:

       The Claim File for any claim(s) submitted by Adamastos Shipping, Phoenix, Blue Wall,
and/or any other person or organization for and on behalf of the M/V ADAMASTOS during the
period of January l, 2013 to present.




                                                 6
Response No. 5:

       The American Club objects to Request No. 5 on the grounds that it is overly broad,

unduly burdensome, not limited to a reasonable period of time and the term “Claim File” is not

defined by the Subpoena. The American Club also objects to this request as it seeks

communications, information and/or documents which are protected by the attorney-client

privilege, the work product doctrine, and are materials prepared in anticipation of litigation and

are otherwise privileged or are proprietary business information. Subject to and without waiving

the foregoing specific and general objections and privileges, responsive, non-privileged

documents are produced herewith bearing Bates Numbers AC000001 – AC000136, AC009311 –

AC012831 and additional responsive, non-privileged documents, if any, will be produced as

expeditiously as possible.

Request No. 6:

        Any and all documents, materials, and items maintained in your file and records for the
vessel the M/V VIGOROUS.

Response No. 6:

       The American Club objects to Request No. 6 on the grounds that it is overly broad,

unduly burdensome, vague, ambiguous, not limited to a reasonable period of time and the term

“your file” is not defined by the Subpoena. The American Club also objects to this request as it

seeks communications, information and/or documents which are protected by the attorney-client

privilege, the work product doctrine, and are materials prepared in anticipation of litigation and

are otherwise privileged or are proprietary business information. Subject to and without waiving

the foregoing specific and general objections and privileges, responsive, non-privileged

documents are produced herewith bearing Bates Numbers AC000137 – AC009310, AC012832




                                                 7
and additional responsive, non-privileged documents, if any, will be produced as expeditiously

as possible.

Request No. 7:

       All billing records You issued with respect the Certificates of Entry for the M/V
VIGOROUS, including but not limited to invoices for Protection & Indemnity Insurance;
Freight, Demurrage & Defense Insurance; and any other policies and/or applicable riders.

Response No. 7:

       The American Club objects to Request No. 7 on the grounds that it is overly broad,

unduly burdensome, vague, not limited to a reasonable period of time and ambiguous. The

American Club also objects to this request to the extent it seeks proprietary and confidential

business information. Subject to and without waiving the foregoing specific and general

objections and privileges, responsive, non-privileged documents are produced herewith bearing

Bates Numbers AC008592 – AC009077 and additional responsive, non-privileged documents, if

any, will be produced as expeditiously as possible.

Request No. 8:

       All documents, materials, and/or records evincing payment of the annual premiums for
the M/V VIGOROUS including but not limited to documents demonstrating the originating bank
account information, copies of cancelled checks, wire fund transfer details, and/or any other
payment records.

Response No. 8:

       The American Club objects to Request No. 8 on the grounds that it is overly broad,

unduly burdensome, vague, ambiguous, seeks documents that are not in the possession, custody,

or control of the American Club and seeks to impose an obligation on the American Club to

provide documents on behalf of an entity other than the American Club. The American Club

also objects to this request as it seeks communications, information and/or documents which are

protected by the attorney-client privilege, the work product doctrine, and are materials prepared

                                                 8
in anticipation of litigation and are otherwise privileged or are proprietary business information.

The American Club also objects to this request to the extent it seeks proprietary and confidential

business information. Subject to and without waiving the foregoing specific and general

objections and privileges, responsive, non-privileged documents are produced herewith bearing

Bates Numbers AC008592 – AC009077 and additional responsive, non-privileged documents, if

any, will be produced as expeditiously as possible.

Request No. 9:

       Any and all correspondence and/or communications to, from, by and/or among The
American Club, Blue Wall, Phoenix, Vigorous Shipping, and/or any other person or organization
concerning and/or related to:

       A)      The entry of the M/V VIGOROUS;

       B)      Payments of the annual premiums for the M/V VIGOROUS;

       C)      Claims submitted on behalf of the M/V VIGOROUS;

       D)      Denial of any claims submitted on behalf of the M/V VIGOROUS by The
               American Club;

Response No. 9:

       The American Club objects to Request No. on the grounds that it is overly broad, unduly

burdensome, not limited to a reasonable period of time and the term “Claim File” is not defined

by the Subpoena. The American Club also objects to this request as it seeks communications,

information and/or documents which are protected by the attorney-client privilege, the work

product doctrine, and are materials prepared in anticipation of litigation and are otherwise

privileged or are proprietary business information. The American Club also objects to this

request to the extent it seeks proprietary and confidential business information. Subject to and

without waiving the foregoing specific and general objections and privileges, responsive, non-

privileged documents are produced herewith bearing Bates Numbers AC000137 – AC007135,

                                                 9
AC007241 – AC009310, AC012832 and additional responsive, non-privileged documents, if

any, will be produced as expeditiously as possible.

Request No. 10:

       The Claim File for any claim(s) submitted by Vigorous Shipping, Phoenix, Blue Wall,
and/or any other person or organization for and on behalf of the M/V VIGOROUS during the
period of January 1, 2014 to present.

Response No. 10:

       The American Club objects to Request No. 10 on the grounds that it is overly broad,

unduly burdensome, not limited to a reasonable period of time and the term “Claim File” is not

defined by the Subpoena. The American Club also objects to this request as it seeks

communications, information and/or documents which are protected by the attorney-client

privilege, the work product doctrine, and are materials prepared in anticipation of litigation and

are otherwise privileged or are proprietary business information. Subject to and without waiving

the foregoing specific and general objections and privileges, responsive, non-privileged

documents are produced herewith bearing Bates Numbers AC000137 – AC007135, AC007241 –

AC009310, AC012832 and additional responsive, non-privileged documents, if any, will be

produced as expeditiously as possible.

Request No. 11:

      Any and all documents, materials, and items which shows the board members for The
American Club for the years 2014, 2015, 2016, 2017, and 2018.

Response No. 11:

       The American Club objects to Request No. 11 on the grounds that it is overly broad,

unduly burdensome, not limited to a reasonable period of time. The American Club also objects

to this request as it seeks communications, information and/or documents which are protected by

the attorney-client privilege, the work product doctrine, and are materials prepared in

                                                10
anticipation of litigation and are otherwise privileged or are proprietary business information.

Subject to and without waiving the foregoing specific and general objections and privileges,

responsive, non-privileged documents, the board members of the American Club are set forth on

the American Club’s website at the following website addresses:

       https://www.american-club.com/page/board-of-directors

       https://www.american-club.com/files/files/1819.pdf

       https://www.american-club.com/files/files/1718.pdf

       https://www.american-club.com/files/files/1617.pdf

       https://www.american-club.com/files/files/1516.pdf

       https://www.american-club.com/files/files/1415.pdf

       PLEASE TAKE NOTICE that the American Club hereby reserves the right to amend

and/or supplement this Response to the Subpoena at any time.

Dated: New York, New York
       February 26, 2019

                                                      BROWN GAVALAS & FROMM LLP
                                                      Attorneys for Non-Party
                                                      AMERICAN STEAMSHIP OWNERS
                                                      MUTUAL PROTECTION AND
                                                      INDEMNITY ASSOCIATION, INC.



                                                      s/ David H. Fromm
                                                      David H. Fromm (DF-9334)
                                                      dfromm@browngavalas.com
                                                      Peter Skoufalos (PS-0105)
                                                      pskoufalos@browngavalas.com
                                                      Michael P. Naughton (MN-6870)
                                                      mpn@browngavalas.com
                                                      555 Fifth Avenue
                                                      New York, New York 10017
                                                      Tel: (212) 983-8500
                                                      Fax: (212) 983-5946

                                                11
TO:   Chalos & Co., P.C.
      55 Hamilton Avenue
      Oyster Bay, NY 11771
      Attn: Briton P. Sparkman, Esq
             George M. Chalos, Esq.

      Blank Rome LLP
      717 Texas Avenue,| Suite 1400
      Houston, TX 77002
      Attn: Keith B. Letourneau, Esq




                                       12
BROWN GAVALAS & FROMM LLP
Attorneys for Non-Party AMERICAN STEAMSHIP OWNERS
MUTUAL PROTECTION AND INDEMNITY ASSOCIATION, INC.
555 Fifth Avenue
New York, New York 10017
Tel: (212) 983-8500

  UNITED STATES DISTRICT COURT
  DISTRICT OF OREGON
  --------------------------------------------------------X
  PACIFIC GULF SHIPPING CO.,
                                                              3:18-cv-02076-MO
                          Plaintiff,

  v.

  ADAMASTOS SHIPPING &
  TRADING S.A., et al.

                          Defendants.
  --------------------------------------------------------X

FOURTH AMENDED RESPONSE TO THE SUBPOENA DATED DECEMBER 17, 2018
            TO PRODUCE DOCUMENTS, INFORMATION,
        OR OBJECTS OR TO PERMIT INSPECTION OF PREMISES
                       IN A CIVIL ACTION

        Non-Party, AMERICAN STEAMSHIP OWNERS MUTUAL PROTECTION AND

INDEMNITY ASSOCIATION, INC. (the “American Club”), pursuant to Rule 45 of the Federal

Rules of Civil Procedure, hereby responds to the Subpoena To Produce Documents, Information,

Or Objects Or To Permit Inspection Of Premises In A Civil Action dated December 17, 2018

(“Subpoena”), and directed to the American Club in the above-referenced action, as follows:

                                       GENERAL OBJECTIONS

        1.       The American Club objects to the Subpoena and the document requests contained

therein to the extent that they purport to impose requirements beyond those set forth in the

Federal Rules of Civil Procedure (“FRCP”) and any other applicable rule, statute or order.
       2.      The American Club objects to the Subpoena and the document requests contained

therein to the extent that they seek documents that are unduly burdensome to obtain, including

requests for identification of “all” documents when all relevant facts can be obtained from fewer

than “all” documents.

       3.      The American Club objects to the requests to the Subpoena and the document

requests contained therein to the extent that they are overly broad, impose extreme hardship, or

would result in the expenditure of unnecessary time and resources.

       4.      The American Club objects to the Subpoena and the document requests contained

therein to the extent that they are vague and/or ambiguous, seek information for an improper

purpose and to the extent they seek information that is duplicative.

       5.      The American Club objects to the Subpoena and the document requests contained

therein to the extent that they seek documents and information that is not relevant to the issues

in the underlying litigation.

       6.      The American Club objects to the Subpoena and the document requests contained

therein to the extent that they seek information protected from disclosure by the attorney-client

privilege, the attorney work product doctrine, the common interest privilege, or any other

applicable rule, doctrine, privilege, or immunity or protection from discovery, whether based

upon statute or common law. The American Club will not disclose such information or produce

such documents, and any production of any documents or information protected by any

privilege, rule, doctrine, or immunity (whether based upon statute or common law) is inadvertent

and shall not be deemed a waiver of any such privilege, rule, doctrine, or immunity. The

American Club reserves all rights to demand the return of any document and all copies thereof

that are protected by a privilege, rule, doctrine, or immunity.



                                                  2
        7.      The American Club objects to the Subpoena and the document requests contained

therein to the extent that they seek documents that contain private, confidential, proprietary,

financial, and/or commercial information relating to the American Club and its members.

        8.      The American Club objects to the Subpoena and the document requests contained

therein to the extent they are not reasonably limited in scope or time frame.

        9.      The American Club objects to the Subpoena and the document requests contained

therein to the extent that they purport to require the American Club to perform anything more

than a reasonable and diligent search for documents where responsive documents reasonably

would be expected to be found.

        10.     The American Club expressly reserves the right to revise, amend, supplement, or

clarify any of the objections set forth herein.

        11.     Notwithstanding the objections set forth herein, the American Club will produce

certain non-privileged documents in its possession in response to the Subpoena that have been

located after diligent search and have been reviewed.

        12.     These general objections shall be deemed to be continuing throughout the

responses to specific document requests and fully incorporated by reference, even when not

referred to in the specific request.

        13.     Any and all documents produced by the American Club in response to the

Subpoena is subject to the terms and conditions of the Stipulated Protective Order entered in this

action [Dkt. 40] by Judge Michael W. Mosman on December 17, 2018, including, but not limited

to, Paragraph 3 of the Stipulated Protective Order, which provides:

                The parties, and third parties subpoenaed by one of the parties, may designate as
                “Confidential” or “Attorneys’ Eyes Only” documents, testimony, written
                responses, or other materials produced in this case if they contain information that
                the producing party has a good faith basis for asserting is confidential under the

                                                  3
               applicable legal standards. The party shall designate each page of the document
               with a stamp identifying it as “Confidential” or “Attorneys’ Eyes Only,” if practical
               to do so. (emphasis added)

       14.     The American Club expressly reserves all rights to file a motion to quash the

Subpoena and/or a motion for a protective order based upon any of the foregoing grounds or

otherwise and any and all documents produced by the American Club in response to the

Subpoena is without prejudice thereto.

                        SPECIFIC RESPONSES AND OBJECTIONS

Request No. 1:

        Any and all documents, materials, and items maintained in your file and records for the
vessel the M/V ADAMASTOS.

Response No. 1:

       The American Club objects to Request No. 1 on the grounds that it is overly broad,

unduly burdensome, vague, ambiguous, not limited to a reasonable period of time and the term

“your file” is not defined by the Subpoena. The American Club also objects to this request as it

seeks communications, information and/or documents which are protected by the attorney-client

privilege, the work product doctrine, and are materials prepared in anticipation of litigation and

are otherwise privileged or are proprietary business information. Subject to and without waiving

the foregoing specific and general objections and privileges, responsive, non-privileged

documents are produced herewith bearing Bates Numbers AC000001-AC000136, AC008592-

AC009077, AC009311-AC012831, AC012833-AC012835, and AC012837-AC012847.

Request No. 2:

       All billing records You issued with respect the Certificates of Entry for the
M/VADAMASTOS, including but not limited to invoices for Protection & Indemnity Insurance;
Freight, Demurrage & Defense Insurance; and any other policies and/or applicable riders.

Response No. 2:

                                                 4
        The American Club objects to Request No. 2 on the grounds that it is overly broad,

unduly burdensome, vague, not limited to a reasonable period of time and ambiguous. The

American Club also objects to this request to the extent it seeks proprietary and confidential

business information. Subject to and without waiving the foregoing specific and general

objections and privileges, responsive, non-privileged documents are produced herewith bearing

Bates Numbers AC008592-AC009077.

Request No. 3:

       All documents, materials, and/or records evincing payment of the annual premiums for
the M/V ADAMASTOS including but not limited to documents demonstrating the originating
bank account information, copies of cancelled checks, wire fund transfer details, and/or any
other payment records.

Response No. 3:

       The American Club objects to Request No. 3 on the grounds that it is overly broad,

unduly burdensome, vague, not limited to a reasonable period of time and ambiguous. The

American Club also objects to this request to the extent it seeks proprietary and confidential

business information. Subject to and without waiving the foregoing specific and general

objections and privileges, responsive, non-privileged documents are produced herewith bearing

Bates Numbers AC008592-AC009077, AC012833-AC012835, and AC012837-AC012847.

Request No. 4:

       Any and all correspondence and/or communications to, from, by and/or among The
American Club, Blue Wall, Phoenix, Adamastos Shipping, and/or any other person or
organization concerning and/or related to:

          A)      The entry of the M/V ADAMASTOS;

          B)      Payments of the annual premiums for the M/V ADAMASTOS;

          C)      Claims submitted on behalf of the M/V ADAMASTOS;

          D)      Denial of any claims submitted on behalf of the M/V ADAMASTOS by The

                                                 5
                  American Club;

          E)       The detention and ultimate abandonment of the M/V ADAMASTOS in Brazil
                  during the period of July 31, 2014 to June 30, 2015.

Response No. 4:

       The American Club objects to Request No. 4 on the grounds that it is overly broad,

unduly burdensome and not limited to a reasonable period of time. The American Club also

objects to this request as it seeks communications, information and/or documents which are

protected by the attorney-client privilege, the work product doctrine, and are materials prepared

in anticipation of litigation and are otherwise privileged or are proprietary business information.

The American Club also objects to this request to the extent it seeks proprietary and confidential

business information. Subject to and without waiving the foregoing specific and general

objections and privileges, responsive, non-privileged documents are produced herewith bearing

Bates Numbers AC000001-AC000136, AC008592-AC009077, AC009311-AC012831,

AC012834, AC012837-AC01238, and AC012845-AC012847.

Request No. 5:

       The Claim File for any claim(s) submitted by Adamastos Shipping, Phoenix, Blue Wall,
and/or any other person or organization for and on behalf of the M/V ADAMASTOS during the
period of January l, 2013 to present.

Response No. 5:

       The American Club objects to Request No. 5 on the grounds that it is overly broad,

unduly burdensome, not limited to a reasonable period of time and the term “Claim File” is not

defined by the Subpoena. The American Club also objects to this request as it seeks

communications, information and/or documents which are protected by the attorney-client

privilege, the work product doctrine, and are materials prepared in anticipation of litigation and

are otherwise privileged or are proprietary business information. Subject to and without waiving

                                                 6
the foregoing specific and general objections and privileges, responsive, non-privileged

documents are produced herewith bearing Bates Numbers AC000001-AC000136, and

AC009311-AC012831.

Request No. 6:

        Any and all documents, materials, and items maintained in your file and records for the
vessel the M/V VIGOROUS.

Response No. 6:

       The American Club objects to Request No. 6 on the grounds that it is overly broad,

unduly burdensome, vague, ambiguous, not limited to a reasonable period of time and the term

“your file” is not defined by the Subpoena. The American Club also objects to this request as it

seeks communications, information and/or documents which are protected by the attorney-client

privilege, the work product doctrine, and are materials prepared in anticipation of litigation and

are otherwise privileged or are proprietary business information. Subject to and without waiving

the foregoing specific and general objections and privileges, responsive, non-privileged

documents are produced herewith bearing Bates Numbers AC000137-AC009310, AC012832,

AC012836, and AC 012848-012889.

Request No. 7:

       All billing records You issued with respect the Certificates of Entry for the M/V
VIGOROUS, including but not limited to invoices for Protection & Indemnity Insurance;
Freight, Demurrage & Defense Insurance; and any other policies and/or applicable riders.

Response No. 7:

       The American Club objects to Request No. 7 on the grounds that it is overly broad,

unduly burdensome, vague, not limited to a reasonable period of time and ambiguous. The

American Club also objects to this request to the extent it seeks proprietary and confidential

business information. Subject to and without waiving the foregoing specific and general

                                                 7
objections and privileges, responsive, non-privileged documents are produced herewith bearing

Bates Numbers AC008592-AC009077.

Request No. 8:

       All documents, materials, and/or records evincing payment of the annual premiums for
the M/V VIGOROUS including but not limited to documents demonstrating the originating bank
account information, copies of cancelled checks, wire fund transfer details, and/or any other
payment records.

Response No. 8:

       The American Club objects to Request No. 8 on the grounds that it is overly broad,

unduly burdensome, vague, ambiguous, seeks documents that are not in the possession, custody,

or control of the American Club and seeks to impose an obligation on the American Club to

provide documents on behalf of an entity other than the American Club. The American Club

also objects to this request as it seeks communications, information and/or documents which are

protected by the attorney-client privilege, the work product doctrine, and are materials prepared

in anticipation of litigation and are otherwise privileged or are proprietary business information.

The American Club also objects to this request to the extent it seeks proprietary and confidential

business information. Subject to and without waiving the foregoing specific and general

objections and privileges, responsive, non-privileged documents are produced herewith bearing

Bates Numbers AC008592-AC009077, AC012836, AC12852-AC012857, AC12860-AC012861,

AC012877, AC012880-AC012882 and AC012885-AC012889.

Request No. 9:

       Any and all correspondence and/or communications to, from, by and/or among The
American Club, Blue Wall, Phoenix, Vigorous Shipping, and/or any other person or organization
concerning and/or related to:

       A)      The entry of the M/V VIGOROUS;

       B)      Payments of the annual premiums for the M/V VIGOROUS;

                                                 8
       C)      Claims submitted on behalf of the M/V VIGOROUS;

       D)      Denial of any claims submitted on behalf of the M/V VIGOROUS by The
               American Club;

Response No. 9:

       The American Club objects to Request No. on the grounds that it is overly broad, unduly

burdensome, not limited to a reasonable period of time and the term “Claim File” is not defined

by the Subpoena. The American Club also objects to this request as it seeks communications,

information and/or documents which are protected by the attorney-client privilege, the work

product doctrine, and are materials prepared in anticipation of litigation and are otherwise

privileged or are proprietary business information. The American Club also objects to this

request to the extent it seeks proprietary and confidential business information. Subject to and

without waiving the foregoing specific and general objections and privileges, responsive, non-

privileged documents are produced herewith bearing Bates Numbers AC000137-AC007135,

AC007241-AC009310, AC012832, AC012845-AC012847 and AC012865-AC012874.

Request No. 10:

       The Claim File for any claim(s) submitted by Vigorous Shipping, Phoenix, Blue Wall,
and/or any other person or organization for and on behalf of the M/V VIGOROUS during the
period of January 1, 2014 to present.

Response No. 10:

       The American Club objects to Request No. 10 on the grounds that it is overly broad,

unduly burdensome, not limited to a reasonable period of time and the term “Claim File” is not

defined by the Subpoena. The American Club also objects to this request as it seeks

communications, information and/or documents which are protected by the attorney-client

privilege, the work product doctrine, and are materials prepared in anticipation of litigation and



                                                 9
are otherwise privileged or are proprietary business information. Subject to and without waiving

the foregoing specific and general objections and privileges, responsive, non-privileged

documents are produced herewith bearing Bates Numbers AC000137-AC007135, AC007241-

AC009310, and AC012832.

Request No. 11:

      Any and all documents, materials, and items which shows the board members for The
American Club for the years 2014, 2015, 2016, 2017, and 2018.

Response No. 11:

       The American Club objects to Request No. 11 on the grounds that it is overly broad,

unduly burdensome, not limited to a reasonable period of time. The American Club also objects

to this request as it seeks communications, information and/or documents which are protected by

the attorney-client privilege, the work product doctrine, and are materials prepared in

anticipation of litigation and are otherwise privileged or are proprietary business information.

Subject to and without waiving the foregoing specific and general objections and privileges,

responsive, non-privileged documents, the board members of the American Club are set forth on

the American Club’s website at the following website addresses:

       https://www.american-club.com/page/board-of-directors

       https://www.american-club.com/files/files/1819.pdf

       https://www.american-club.com/files/files/1718.pdf

       https://www.american-club.com/files/files/1617.pdf

       https://www.american-club.com/files/files/1516.pdf

       https://www.american-club.com/files/files/1415.pdf

       PLEASE TAKE NOTICE that the American Club hereby reserves the right to amend

and/or supplement this Response to the Subpoena at any time.

                                                10
Dated: New York, New York
       February 26, 2019

                                            BROWN GAVALAS & FROMM LLP
                                            Attorneys for Non-Party
                                            AMERICAN STEAMSHIP OWNERS
                                            MUTUAL PROTECTION AND
                                            INDEMNITY ASSOCIATION, INC.



                                            s/ David H. Fromm
                                            David H. Fromm (DF-9334)
                                            dfromm@browngavalas.com
                                            Peter Skoufalos (PS-0105)
                                            pskoufalos@browngavalas.com
                                            Michael P. Naughton (MN-6870)
                                            mpn@browngavalas.com
                                            555 Fifth Avenue
                                            New York, New York 10017
                                            Tel: (212) 983-8500
                                            Fax: (212) 983-5946

TO:   Chalos & Co., P.C.
      55 Hamilton Avenue
      Oyster Bay, NY 11771
      Attn: Briton P. Sparkman, Esq
             George M. Chalos, Esq.

      Blank Rome LLP
      717 Texas Avenue,| Suite 1400
      Houston, TX 77002
      Attn: Keith B. Letourneau, Esq




                                       11
